DOWNEY, Judge.
On October 6 and 7, 1977, appellant filed a motion and an amended motion for temporary relief, requesting temporary alimony, attorneys’ fees and suit money. On October 14, 1977, the trial court denied the motion without a hearing. That order is the subject of this interlocutory appeal.
In the order denying the motion for temporary relief the court pointed out that the motion was accompanied by a large quantity of exhibits some of which were irrelevant. The court also noted that appellant had already had several other temporary hearings before the court not involving alimony, attorneys’ fees or suit money.
We are entirely sympathetic with trial judges, often laboring as they do under impossible docket conditions. And we agree that litigants should strive to economize on court time by requesting as few temporary hearings as possible commensurate with the requirements of their cases. However, there is no prohibition against more than one temporary hearing in a domestic relations case and it often is the case that some immediate temporary relief pending the litigation is required before the evidence is available to consider financial allowances.
We find nothing in this record (and unfortunately appellee has not favored us with a brief in support of the trial court’s order) which would preclude appellant from at least having a hearing on her application for funds with which to carry on the litigation and sustain herself until final hearing.
Accordingly, the order appealed from is reversed and the cause is remanded with directions to allow appellant a hearing on her motion for temporary alimony, attorneys’ fees and suit money.
REVERSED AND REMANDED, with directions.
CROSS and ANSTEAD, JJ., concur.